DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are amended in view of applicant’s preliminary amendment filed 6/20/2019 are currently under examination.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a sol-gel method.
Group II, claim(s) 16, drawn to a metal substrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/087011 A1, whose English equivalent is Crozes et al. US 2016/0312361 A1(Crozes).
Crozes teaches a method for treating a metal substrate with an anti-corrosion coating comprising 
preparing a sol gel solution comprising a metal oxide precursor, wherein the metal oxide precursor may be titanium butoxide[0037];
depositing the sol gel solution to a surface of a metal substrate(abstract) by dip-withdrawing[0041], wherein the dip-withdrawing step is carried out at a speed of about 0.75mm/s[0044];
carrying out a hydrolysis-condensation of the precursor of oxide to form an oxide layer[0041];
carrying out a film stabilizing step by subjecting the coated substrate to a heat treatment at 100-200ºC to polymerize the inorganic portion of the coating [0048]; and 
heat-treating the coated metal surface at 300-450ºC to crystallize the oxide and form the anti-corrosion coating[0047]
Regarding claims 1, 3, 5-7, 10 and 14-16, the method of Crozes includes the same process steps as recited in instant claims.  The metal substrate formed by the method of Crozes would have also meet the limitations of the instant claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozes.
The teachings of Crozes are discussed in section 5 above.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art to have repeated the treatment steps in order to achieve an anti-corrosion coating layer of desired thickness.
Regarding claims 8-9, the sol-gel solution component concentrations as discussed by Crozes[0038], although in equivalent volume, would have still overlapped the claimed sol-gel solution component concentrations.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 11, the claimed sponge application is well within the skills of an ordinary artisan since such an application method is one of the common coating application methods.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crozes, and further in view of Ijeri et al. US 2018/0022938(Ijeri).
The teachings of Crozes are discussed in sections 5 and 7 above.
However, Crozes does not explicitly teach a stabilizing step utilizing the claimed ultraviolet radiation.
Ijeri teaches a method of forming a corrosion resistant coating using an sol-gel coating composition with a metal alkoxide precursor(abstract)[0008], wherein the coating is formed by hydrolysis condensation[0045].  Ijeri further teaches that ultraviolet radiation is used to densify the sol-gel layer[0045].
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to have incorporated the ultraviolet radiation as taught by Ijeri into the stabilizing heat treatment step of Crozes in order to densify the sol-gel layer as taught by Ijeri.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733